Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-8, 17-26 and 30 are pending in the present application.  The claims are allowed or rejected as indicated below.

Specification
The use of the term CELITE®, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The rejections of 
(i) claim 26 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is maintained and claim 30 is rejected under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The court has held that an adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.” Eli Lilly, 119, F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit has also adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications Under the 35 USC 112, 1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, “including, inter alia, “functional characteristics when coupled with a known or disclosed correlation between function
and structure...”. Enzo Biochem, Inc. v. Gen-Probe., 296 F.3d, 316, 1324-25 (Fed. Cir. 2002).
The present specification lacks an adequate description of the claimed subject 

can act as an acylating agent’ or “means for converting the 24-carboxylic acid or ester group to a derivative that can act as an acylating agent”. The present specification lacks any correlation between said functional characteristic and any structure(s) and, thus, the skilled artisan would be unable to envision the compounds necessary for practice of the claimed invention. Therefore, the claims fail to comply with the written description requirement.
	(ii) claim 26 under 35 U.S.C. 112 (pre-AlA), second paragraph, is maintained and claim 30 is rejected under 35 U.S.C. 112 (pre-AlA), second paragraph.
Instant claim 26 recites converting the 24-carboxylic acid or ester group “to a derivative that can act as an acylating agent, and reacting the derivative with taurine” and
Instant claim 30 recites “means for converting the 24-carboxylic acid or ester group to a derivative that can act as an acylating agent”.  
However, the present specification lack definition/description of what is encompassed by the above-mentioned phrases.  Thus, the skilled artisan would be unable to determine the metes and bound of the claimed invention.
For this reason, the claimed invention is rendered indefinite.

Response to Arguments
Applicant argues
The claims essentially cover the conversion of UDCA (or an ester thereof) to an acylating agent which can be
Acylation is a commonly understood technique in organic chemistry and there are many different techniques that can be used to convert UDCA (or an ester thereof) to an acylating agent;
Although, applicant discloses a single species of the many techniques capable of converting UDCA (or an ester thereof) to an acylating agent, as explained in In re Herschler, the written description need only be “so specific as to lead one having ordinary skill in the art to that class of compounds” capable of converting UDCA (and its esters) to an acylating agent.  According to applicant, given the well-understood nature of acylation chemistry, and derivatives capable of participating in acylation reactions, Applicant’s disclosure satisfies the written description requirement.
Applicant’s argument was considered but not persuasive for the following reasons.
35 U.S.C. 112(a) states “[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”.
As noted by applicant, only a single species of the many techniques capable of converting UDCA or an ester thereof to an acylating agent is disclosed by the present specification.  Also, as required by the instant claims, what is needed is “a derivative that can act as an acylating agent”.  Based on the applicant’s own admission, that there are numerous techniques, there would be numerous derivatives that could act as an acylating agent.  However, a single example, cannot be said to provide a description of said derivatives in “full, clear, concise, and exact terms”.  
Although, acylation is a commonly understood technique in organic chemistry, applicant cannot be said to be in possession of every derivative of 24-carboxylic acid or ester group of UDCA that can be used as an acylating agent.

35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure …described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).  See MPEP § 2181 (II).
The present specification does not set forth an adequate disclosure showing of what is meant by or encompassed by the phrase “a derivative that can act as an acylating agent”.  The disclosure of a single species does not provide support for the genus.
In short, based on the variations in acylating techniques and the disclosure of a single species, the present specification does not provide the skilled artisan with an adequate description of the claimed invention.  The Court Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."”  
For these reasons, the rejections of (i) claim 26 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is maintained and claim 30 is rejected under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement and (ii) claim 26 under 35 U.S.C. 112 (pre-AlA), second paragraph, is maintained and claim 30 is rejected under 35 U.S.C. 112 (pre-AlA), second paragraph.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628